Citation Nr: 1415179	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  03-37 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel




INTRODUCTION

The Veteran served on active duty from January 1966 to September 1989.  He died in August 2000 and the appellant is his widow. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for the cause of the Veteran's death. 

In May 2007, the Board denied the Veteran's claim.  The Veteran appealed the Board's May 2007 decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2008 Order, the Court granted a Joint Motion for Remand (Joint Motion), and remanded the matter to the Board for further development and readjudication.  In August 2009 and in September 2011, the claim was remanded for further development.


FINDINGS OF FACT

1.  The Veteran died in August 2000.  The cause of death was determined to be metastatic esophageal cancer/renal failure secondary to cisplatin/pericardial effusion/pericardiocentesis. 

2.  At the time of the Veteran's death, he was service connected for musculoskeletal disabilities (a right ankle disability, a left foot disability, a low back disability, and a right shoulder disability), as well as pseudofolliculitis barbae, dematophytosis of the neck, chest, back, and foot, and partial onychectomy, right great toe. 

3.  The Veteran is presumed to have been exposed to herbicides during his period of active service.

4.  The Veteran's diabetes mellitus was not the immediate or underlying cause of the Veteran's death.

5.  The principal or contributory cause of the Veteran's death was not due to an incident or injury that occurred in service, or to a service-connected disability.
 

CONCLUSION OF LAW

The Veteran's death was not principally or contributory caused by a disease or injury that was incurred or aggravated as a result of military service.  38 U.S.C.A. §§ 1310, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006), Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Notice was provided in August 2002 and in April 2005.  The Board notes that the Veteran was not advised of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess, supra.  However, as the Board concludes herein that the preponderance of the evidence is against the appellant's claim, any question as to the appropriate effective date to be assigned is rendered moot.  Therefore, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

VA has a duty to assist the appellant in the development of the claim.  The claim file includes VA and private medical records and correspondence, clinical opinions, and the statements of the appellant in support of the claim.  On previous remand, the Board directed the RO to obtain from the appellant authorization to release private medical records from Dr. B, and that authorization form was sent to the appellant by the RO in April 2012.  However, no response was received from the appellant.  Thus, the records in question could not be obtained.  Therefore, the July 2013 VA medical opinion, which was based upon a thorough review of the entire claims file, to include the one March 1999 medical record from Dr. B., is adequate to decide the appellant's claim.  There is no indication that the July 2013 VA examiner had access to an incomplete claims file, as the Veteran's representative asserts.  That the RO referred to "records" rather than "record" from Dr. B., does not indicate to the Board that the record was incomplete, as there is, in fact, just one record from Dr. B. and that has been the case throughout the appeal period.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  The Board finds that two adequate VA opinions are of record.  The claim file includes an April 2010 and July 2013 opinion by VA examiners and is predicated on consideration of the Veteran's disabilities, his symptoms, his medical history, and pertinent medical literature.  The rationales are more than adequate.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

II.  Analysis

The appellant seeks entitlement to service connection for the cause of the Veteran's death.  She contends that the Veteran's diabetes mellitus contributed to the Veteran's death, and that his diabetes mellitus was caused by herbicide exposure in service.  Alternatively, she contends that his cause of death, esophageal cancer, was caused or aggravated by his gastroesophageal symptoms and treatment in service.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Further, where the veteran served continuously for ninety (90) or more days during a period of war, and if a malignant tumor became manifest to a degree of 10 percent or more within one year from the date of his or her termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2013).  A service connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related.  38 C.F.R. § 3.312(b) (2013). Veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to an herbicide agent, such as Agent Orange.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2013).  Certain diseases have been associated with exposure to herbicide agents and will be presumed by VA to have been incurred in service even though there is no evidence of such disease during such period of service.  38 C.F.R. § 3.309(e) (2013).   Diabetes mellitus is one of the diseases listed, and thus the Veteran's diabetes is considered to be presumptively caused by his service.  However, as explained in this decision, the Board concludes that the evidence weighs against a findings that the Veteran's diabetes mellitus caused or contributed to his terminal illness or death.

In September 2011, the National Academy of Science (NAS) issued Veterans and Agent Orange: Update 2010 (Update 2010).  As explained in the Federal Register, NAS determined that there was inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and cancers of the digestive organs (esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus).  77 Fed. Reg. 47924, 47927 (Aug. 10, 2012).  Thus, esophageal cancer is not subject to presumptive service connection, despite exposure to herbicides in service.  Therefore, the appellant cannot prevail on the theory that the Veteran's cause of death, esophageal cancer/renal failure, was caused by herbicide exposure, as neither of these conditions are included under the presumptive list.

In addition to the presumptive criteria, the appellant may establish service connection based on exposure to herbicide with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

However, the Board finds that service connection for the cause of the Veteran's death as due to exposure to herbicides is not warranted on a direct basis.  

In that regard, terminal VA treatment records reflect that in August 2000, the Veteran suffered from adenocarcinoma of the esophagus, metastatic to the stomach and other intra abdominal organs, as well as renal failure.  The majority of the records state that his renal failure was due to Cisplatin, a chemotherapy agent.  One record, however, states that his renal failure was due to diabetes mellitus and Cisplatin.  

Prior to that time, private treatment records reflect that in March 1999, the Veteran had a recent diagnosis of chronic gastritis, mild obesity, and arthritis.  He had been previously diagnosed as a diabetic and was noticing an increase in urinary frequency.  He had not been on any diabetic medication and was doing well.  In May 2000, biopsy showed carcinoma, intestinal type, and adenocarcinoma of the esophagus.  

In April 2010, a VA examiner reviewed the claims file and concluded that it was less likely than not that the Veteran's diabetes mellitus caused or contributed to his death.  The examiner explained that the diabetes did not render the Veteran materially less capable of resisting the effects of the cancer and there was no reasonable basis to conclude that the diabetes was of such severity as to have a material influence in accelerating death.  The examiner explained that the Veteran had a severe, incurable metastic esophageal cancer and that, at the time such was diagnosed, his renal function, urine protein, and glucose levels were normal, as evidenced by laboratory testing.  Immediately after receiving Cisplatin chemotherapy to treat his esophageal cancer, however, he developed acute renal failure.  Cisplatin was known to be toxic to the kidney.  Thus, the Cisplatin was the cause of his renal failure, rather than his diabetes.  There was no documentation of ongoing renal problems caused by his diabetes.  

In July 2013, a VA examiner reviewed the claims file and also concluded that it was less likely than not that the Veteran's renal failure was caused by his diabetes.  The examiner explained that the 1999 record showed that the Veteran's diabetes was doing well and the Veteran was not on medication for the condition.  There was no mention of any associated renal problems.  

When weighing the evidence of record, the Board finds that the competent, probative, and persuasive evidence is against the appellant's claim.  In so finding, the Board places greater probative weight on the April 2010 and July 2013 VA opinions that the Veteran's cause of death was less likely than not due to diabetes mellitus, than on the August 2000 VA treatment record stating that his renal failure was due to diabetes and Cisplatin.  Significantly, both VA examiners provided thorough rationale in support of the conclusions reached, and discussed the relevant medical evidence.  They were in agreement that there was no evidence to support the contention that the Veteran's diabetes was uncontrolled to the extent that it would have caused or contributed to the Veteran's renal failure.  In that regard, the August 2000 VA treatment record stating such appears preliminary, as the final VA record documenting the Veteran's death associated his renal failure with his chemotherapy treatment, only.  Moreover, diabetes mellitus was not listed on the Veteran's death certificate as a cause or contributing disease.  Thus, in light of the two well-explained VA opinions which conclude otherwise, the Board finds the August 2000 treatment record stating diabetes to be a cause of the Veteran's renal failure to be of little probative value.  Accordingly, service connection for the cause of the Veteran's death as due to herbicide exposure in service, and the development of diabetes mellitus, is not warranted.

Nor is service connection warranted on a direct basis, under the theory that the Veteran's esophageal cancer was caused or aggravated by gastroesophageal symptoms in service.  In that regard, service treatment records reflect that in February 1969, the Veteran was treated for nausea, vomiting, and epigastric discomfort.  In February 1970, he was treated for viral gastroenteritis.  He was diagnosed with gastritis in July 1970.  However, on separation examination, there was no indication of an esophageal or stomach condition, or symptoms of such.  A November 1989 VA examination is also negative for any indication of a gastroesophageal condition.  The available post-service treatment records demonstrate that in March 1999, the Veteran was diagnosed with chronic gastritis.  The July 2013 VA examiner reviewed these records and concluded that it was less likely than not that the Veteran's cause of death was caused by the gastric symptoms shown in service.  The examiner explained that none of the symptoms or conditions shown in service would predispose the Veteran to the development of esophageal cancer.  The examiner did state that the Veteran's history of smoking and gastroesophageal reflux were considered to be predisposing conditions to the development of esophageal cancer.  However, the examiner did not consider the symptoms and diagnoses shown in service to indicate a causal relationship between the Veteran's esophageal cancer and service.  In determining that the weight of the evidence is against the appellant's claim for direct service connection, the Board places great probative weight on the examiner's opinion, namely that the service treatment records were not indicative for the development of esophageal cancer.  The Veteran was not diagnosed with gastroesophageal reflux while in service, but rather had acute gastroesophageal conditions on three occasions.  The examiner found it to be probative that there was no indication of frequent indigestion or stomach, liver, or intestinal abnormalities in the records or on separation examination.  Thus, absent any medical opinion to the contrary, the Board finds that the evidence only weighs against the claim that the symptoms in service caused or materially contributed to the Veteran's cause of death.  Furthermore, the appellant has not provided any additional records to show any continuity of gastroesophageal symptoms since service.  Thus, absent a showing of a chronic condition in service, continuity of symptoms since service, or a positive medical nexus linking the cause of death with service, the claim must be denied.  

The appellant has contended that the Veteran's cause of death was caused or contributed by his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435   (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Because, while the appellant is competent to describe the Veteran's symptoms prior to his death, the Board accords her statements regarding the etiology of his cause of death less probative value as she is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Moreover, the appellant has only offered conclusory statements regarding the relationship between the Veteran's military service and his cause of death.  By contrast, the multiple VA examiners took into consideration all the relevant facts in providing their opinions, as described in detail above.

Therefore, based on the competent and probative evidence of record, the Board finds that service connection for the cause of the Veteran's death as due to service or exposure to herbicides in service is not warranted.  The preponderance of the evidence is against the appellant's claim and, as such, that doctrine is not applicable in the instant appeal, and the claim must be denied. 38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102.



ORDER

Service connection for the cause of the Veteran's death is denied



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


